         Case 1:21-mj-00328-BPB Document 10-1 Filed 03/16/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,


vs.                                                             21-MJ-328


ERIC LEE GARCIA,
                 Defendant



                        ORDER FOR COMPETENCY EVALUATION

        THIS MATTER having come on to be heard on the Motion for Competency filed by

Advocate Law Center, P.A. (Lucas B. Babycos), and the Court being fully advised, finds the Motion

is well-taken.

        IT IS HEREBY ORDERED that a Competency Evaluation is hereby granted and shall

commence as soon as possible with Julie Brovko, PhD. Funding for the evaluation shall be made

available to pay the designee through the U.S. Attorney’s Office.


                                                        ______________________________
                                                        Honorable Jerry H. Ritter
                                                        US Magistrate Judge

Submitted by:

/s/Lucas Babycos
Lucas B. Babycos
Attorney for Defendant

Approved as to form:

_/s/ Allison Jaros_
Allison Jaros
Assistant U.S. Attorney
